FILED
                              NOT FOR PUBLICATION                           NOV 25 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


PEIXUN LIU,                                       No. 12-73266

               Petitioner,                        Agency No. A099-449-596

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Peixun Liu, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and review de novo claims of due process violations in

immigration proceedings, Zetino v. Holder, 622 F.3d 1007, 1011 (9th Cir. 2010).

We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the discrepancies in the record regarding Liu’s wife’s IUD, and when

Liu’s second child was born. See Shrestha 590 F.3d at 1048 (adverse credibility

determination was reasonable under the totality of the circumstances). We reject

Liu’s contention that the agency failed to perform a reasoned analysis of the

evidence. Liu’s contentions that the inconsistencies were minor and did not go to

the heart of his claim are unavailing. See id. at 1046 (under the REAL ID Act,

inconsistencies no longer need to go to the heart of petitioner’s claim). Further,

Liu’s explanations for the discrepancies do not compel the contrary result. See

Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the absence of credible

testimony, Liu’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).




                                          2                                     12-73266
      Liu does not challenge the BIA’s finding that he did not appeal the denial of

his CAT claim.

      We reject Liu’s contention that was denied a full and fair hearing or was

prevented from reasonably presenting his case. See Zetino, 622 F.3d at 1014-15;

Lata, 204 F.3d at 1246 (requiring error to prevail on a due process claim). We lack

jurisdiction to consider any alleged due process violations that Liu did not raise to

the BIA. See Barron, 358 F.3d at 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    12-73266